DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 02/09/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.


Claim Rejections - 35 USC § 103
New Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 13, 15-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renwick et al. (US Patent Pub. 2018/0085308) in view of Murty et al. (US Patent Pub. 2007/0104741).

Renwick et al. disclose a pharmaceutical composition comprising one or more natural cannabinoids (ABSTRACT).  Renwick et al. disclose a composition comprising THC and CBD in a ratio of 50:50, which meets the limitation of 1:1 of instant claim 2 (reference claim 33).  Renwick et al. disclose the composition comprises 5 mg of cannabinoid, which would be 2.5mg of THC and CBD at a 1:1 ratio (reference claim 30).  Example 1 comprises 25 mg cannabinoid at 50:50 ratio would be about 4.34% of THC and CBD.  Example 9 comprises 10 mg cannabinoid at a 50:50 ratio would comprise about 1.9% of THC and CBD.  Therefore, teaches the claimed ratio and weight of between about 0.01% to about 5% of each of CBD and THC.  Renwick et al. disclose a method of treating nausea and vomiting associated with chemotherapy by administering the composition prior to and after administration of chemotherapy ([0008] and [0027]).  Renwick et al. disclose the formulation may be in the form of liposomes ([0088]).   
Renwick et al. differs from the instant claims insofar as they do not teach a formulation comprising a short chain alcohol.

Murty et al. disclose a self-emulsying drug delivery system to improve dissolution, stability and bioavailability of drug compounds of dronabinol or other cannabinoids (Abstract).  Murty et al. disclose cannabinoids are known to control nausea ad vomiting associate with chemotherapy ([0004]).  Murty et al. disclose a composition comprising cosolvents, such as ethanol and glycerine at a concentration of 1-80% ([0043], [0045] and [0074]).  Murty et al. disclose the composition comprises orange oil to improve the solubility of drugs ([0060]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used the claimed components in the formulation of Renwick motivated by the desire to use formulations to improve dissolution, stability and bioavailability of drug compounds of cannabinoids as taught by Murty et al. 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  

Claims 8-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renwich et al. (US Patent Pub. 2018/0085308) in view of Murty et al. (US Patent Pub. 2007/0104741) and  further in view of Davidson et al. (US Patent Pub. 2019/0015382)

Renwick in view of Murty is discussed above and  differs from the instant claims insofar as they do not teach administering occurs one day before the patient receives an initial dose of a cycle of chemotherapy treatment.

Davidson et al. disclose it is known that a patient may suffer from nausea even before chemotherapy begins, for example due to anticipation of the side effect.  Davidson et al. disclose when treating a chemotherapy patient, delivering a first dose of cannabidiol treatment can be at 30 minutes, 45 minutes before or longer may be advantageous, such as the first dose is delivered as soon as the patient is diagnosed with a need for chemotherapy ([0458]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the dosage time, such as one day before, since Davidson teaches it may advantageous to do so.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612